DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The office action is in response to claims filed on 4/21/2022.  Claims 1-20 have been examined by the Examiner.  This office action is Non-Final.

Claim Objection
Claims 1, 9 and 17 are objected to as the claims recite “determining, by the secure physical entity, based on the combination of inputs, that a user is in possession of the secure physical entity, the secure physical entity.” (emphasis added). This appears to be a typographical error.  The Applicant is urged to amend to remove this limitation, “the secure physical entity” at the end of each claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,394,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Application 17/725,701 is anticipated by Patent no. 11,394,704 claims 1-14.  Therefore, Patent no. 11,394,704 claims 1-14 is in essence a “species” of the generic invention of Application no. 17/725,701 claims 1-20.  It has been held that a generic invention is “anticipated” by “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ 2d 2010 (Fed.Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without being integrated into a practical application or significantly more.
Claim 1, recites the limitations, “determining, by a secure physical entity integrated with a computing device, a combination of inputs; and determining, by the secure physical entity, based on the combination of inputs, that a user is in possession of the secure physical entity, the secure physical entity”.   The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for recitation of generic components.  That is other than, a computing device, the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  Accordingly, the claim recites “receiving, a first input, and receiving a second input”…, are data gathering steps without significantly more.  This judicial exception is not integrated into a practical application. 
The method of the “receiving” steps are recited at a high level of generality, as a generic computing device of receiving inputs. This generic computing device is no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.

Regarding claims 2-7, 9-15, and 17-20; claims 2-7, 9-15, and 17-20 are also rejected under 35 USC 101 as being directed to non-statutory subject matter for the same reasons addressed above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karam et al (2011/0070864).
As per claim 1, A method comprising: 
determining, by a secure physical entity integrated with a computing device, a combination of inputs (Karam: para. 0023, 0025, the CPU (i.e. secure physical entity) is integrated with a computing device (i.e. handheld device/electronic device), determining by the CPU that has logic embedded (i.e. secure physical entity), that operates and manipulates the input sensors, a combination of inputs); 
receiving, by the secure physical entity, a first input, the first input comprising an indication of a selection of a first physical structure, the first physical structure integrated with the computing device or provided as a peripheral of the computing device (Karam: para. 0023, 0025-0026, receiving by the CPU (i.e. secure physical entity), a first input (i.e. touches) includes an indication of a selection of a first physical structure (i.e. touchscreen) integrated with the computing device (Karam: para. 0026, 0046, touchscreen integrated with the handheld device by the using the display that can detect and locate a touch on its surface); 
receiving, by the secure physical entity, a second input, the second input comprising an indication of proximity to a second physical structure (Karam: para. 0033-0034, receiving by the CPU (i.e. secure physical entity), a second input (i.e. motion or location relative to the device) indication of proximity to a proximity sensor (i.e. second physical structure), the second physical structure integrated with the computing device or provided as a peripheral of the computing device (Karam: para. 0025-0026, 0034, 0046,  second physical structure (i.e. proximity sensor) integrated with the computing device (i.e. handheld device); and 
            determining, by the secure physical entity, based on the combination of inputs, that a user is in possession of the secure physical entity, the secure physical entity (Karam: para. 0031, 0033, determining by the CPU (i.e. secure physical entity), based on the combination of inputs (i.e. input sequences) that a user is in possession of the CPU, the Examiner asserts the user is in possession of the CPU if the combination of inputs match, thereby granting access to the secure resource). 
            As per claim 2, Karam discloses the method of claim 1.
            Karam further discloses wherein the combination of the first input and the second input is received simultaneously by the secure physical entity (Karam: para. 0023, 0025, allow a user to provide simultaneous input through a plurality of input sensors (i.e. first and second input)). 
            As per claim 3, Karam discloses the method of claim 1.
            Karam further discloses wherein the first physical structure includes a contact with a touch sensor (Karam: para. 0026, 0034, first physical structure (i.e. touchscreen) includes a contact (user touching screen) with a touch sensor). 
            As per claim 4, Karam discloses the method of claim 1.
            Karam further discloses receiving the second input comprising the indication of a proximity to a second physical structure includes detecting motion by a proximity sensor (Karam: para. 0025-0026, 0033-0034, proximity to a second physical structure (i.e. proximity sensor), detecting motion (i.e. location relative to the user)). 
            As per claim 5, Karam discloses the method of claim 1.
            Karam further discloses responsive to determining, by the physical entity, possession of the secure physical entity, enabling use of a resource of the computing device (Karam: para. 0031, 0033, determining by the CPU (i.e. secure physical entity), based on the combination of inputs (i.e. input sequences) that a user is in possession of the CPU, the Examiner asserts the user is in possession of the CPU if the combination of inputs match, thereby granting access to the secure resource). 
            As per claim 7, Karam discloses the method of claim 1.
            Karam further discloses further comprising: determining, by the physical entity, whether the combination of inputs match one of multiple unique input combinations stored in the secure physical entity (Karam: para. 0025-0026, 0038, combination of inputs match one of the multiple unique input combinations (i.e. stores five input sequences), sequences stored in the CPU because, Karam discloses the logic to operate and manipulate the input sensors can be embedded within the CPU (i.e. secure physical entity)). 



            As per claim 8, Karam discloses the method of claim 7.
            Karam further discloses responsive to the combination of inputs not matching one of the multiple unique input combinations, denying access to the resource of the computing device (Karam: para. 0031, 0038-0039, combination of inputs not matching one of the multiple unique input combinations, denying access to the resource of the computing device (i.e. handheld device). 
	As per claim 9, rejected under similar basis as claim 1.

	As per claim 10, Karam discloses the system of claim 9.  Karam further discloses wherein receiving the second input comprises receiving the second input simultaneously with receiving the first input (Karam: para. 0023, 0025, allow a user to provide simultaneous input through a plurality of input sensors (i.e. first and second input)).  

	As per claims 11-13, rejected under similar basis as claims 3-5 respectively.
            As per claims 15-16, rejected under similar basis as claims 7-8.
	As per claim 17, rejected under similar basis as claim 1. 
As per claim 18, rejected under similar basis as claim 10.
As per claims 19-20, rejected under similar basis as claims 3-4.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karam et al (2011/0070864) in view of Zhou et al (2017/0085688).

            As per claim 6, Karam discloses the method of claim 1.
            Karam does not explicitly disclose wherein the secure physical entity is a silicon chip integral with an integrated circuit, motherboard, or other hardware of the computing device. 
	However, analogous in the art of Zhou discloses wherein the secure physical entity is a silicon chip integral with an integrated circuit, motherboard, or other hardware of the computing device (Zhou: para. 0007, 0083, 0077, silicon chip integral with a motherboard (i.e. PCB printed circuit board)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the secure physical entity is a silicon chip integral with an integrated circuit, motherboard, or other hardware of the computing device of Zhou with Karam both are analogous in the art of sensors, the motivation is that this is an efficient method that has a silicon chip that can be mounted on a flexible PCB to form a flexible computing system (Zhou: para. 0083).

	As per claim 14, rejected under similar basis as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/21/2022
/J.E.J/Examiner, Art Unit 2439    


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439